Knowlton, O. J.
Most of the defendant’s exceptions to the master’s report relate to the title to the property. Many of the important articles were claimed by the petitioner under leases in writing, which were also conditional sales, made to her by shopkeepers. The fact that these conveyances were made directly to her, in her name, with the knowledge and consent of her husband, with nothing to control or affect the legal presumption *117from such conveyances, except the fact that her husband furnished her a large part of the money to pay for the goods, while she furnished the rest, and the further fact that they were bought to be used and were used in the family, warranted, if it did not require the master’s finding that they became the petitioner’s separate property. Edgerly v. Edgerly, 112 Mass. 175. Cormerais v. Wesselhoeft, 114 Mass. 550. McCowan v. Donaldson, 128 Mass. 169. Libby v. Chase, 117 Mass. 105. The facts found by the master render immaterial or inapplicable most of the requests for rulings and the exceptions founded upon them ■which relate to this part of the property. The requests ignore the changes in our law wrought by the statutes giving married women rights to acquire and control property as if they were sole, except that they cannot contract with their husbands. These considerations dispose of the first, second, third, sixth, seventh, ninth, tenth, eleventh and fourteenth exceptions. The fourth and fifth exceptions, which relate to gifts from a husband to a wife, are inapplicable, as the master found that no such gifts were made. There is nothing in the report to which the twelfth exception is applicable. The thirteenth exception is covered by what we have said in reference to the others. The fifteenth is immaterial.
The important question in the case is raised by the appeal from the final decree, and perhaps by the eighth exception also. It relates to the jurisdiction of the court to grant relief on this petition. Upon the finding of the master that the property belongs to the petitioner, and the admission in the answer that it is held and detained by the respondent against her will, there is no doubt that a court of equity, upon a bill brought by the wife against her husband, might grant her relief. Frankel v. Frankel, 173 Mass. 214. Lombard v. Morse, 155 Mass. 136. This is a petition brought by the libellee against the libellant, in connection with proceedings in which a decree of divorce nisi on the ground of adultery has been entered in favor of the husband against the libellee. If the fact that libels for divorce are brought on the law side of the court, or the contention that this petition is not properly incidental to proceedings for divorce, leaves the court without jurisdiction to give relief in this form, it is competent for this court to reverse the decree and remit the case to *118the Superior Court, to give the petitioner an opportunity, if she is so advised, to move to amend the petition into a bill of equity, under the R. L. c. 159, § 6.
Under the R. L. c. 152, § 29, the Superior Court has jurisdiction in equity in matters connected with libels for divorce where-the course of proceeding is not specially prescribed. But this jurisdiction includes only such controversies as are a part of, or incidental to, suits for divorce. It does not include disputes which have no direct connection with proceedings for divorce, or with conditions resulting from these proceedings.
The only provision under which it fairly can be contended that the court can proceed upon this petition, filed in a suit brought to obtain a divorce, is § 28 of this chapter. But this is not intended to apply to controversies between husband and wife in regard to the ownership of property. It enables the court to make a provision from a wife’s sole and separate property for the maintenance of children in the custody of the husband, when a divorce has been granted on the ground of her adultery, and it secures to her the remainder of her separate property, which formerly enured to the benefit of her husband, after a divorce granted for this cause. We are of opinion that it gives the court no jurisdiction to act upon a petition like the present.
The decree must be reversed and the case remitted to the Superior Court, where it will be open to the petitioner to move to amend her petition into a bill in equity, if she is so advised.

Ordered accordingly.